Citation Nr: 1758447	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the feet and toes, to include tinea pedis.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from September 1968 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has recharacterized the tinea pedis claim more broadly as a claim for a skin condition to more broadly reflect that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In October 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in December 2013, he withdrew his hearing request. 


FINDING OF FACT

The evidence of record does not establish that the Veteran's skin disorder incurred in or was aggravated by active service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include tinea pedis, have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard November 2010 letter satisfied the duty to notify provisions.
The Veteran was provided a VA medical examination in October 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   The Board can weigh the lay testimony and make a determination as to whether the lay testimony supports a finding of in-service incurrence or continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007)   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran alleges his tinea pedis is related to his active service.  The Board acknowledges that the Veteran has a current disability of tinea pedis but finds the evidence of record does not show that the Veteran's skin disorder was incurred in or aggravated by active service.  

The Veteran's service treatment records include a report of a rash.  On August 16, 1973, the Veteran had a pruritic rash on his hands with an onset of three days prior.  The Veteran also noticed the rash on his stomach on the day he sought treatment.  Per the treatment notes, the impression was that the rash was an allergic reaction.  Three days later the treatment notes stated that the rash was still persisting and spreading.  However, the records never establish that the rash affected the Veteran's feet at any time.  After the August 19, 1973 appointment, the service treatment records do not contain any further mention of the rash.  

Moreover, in March 1984 and May 1987, the Veteran denied a history of hives and skin rashes; however, the Veteran did report an allergy to certain soaps, which results in a rash.  After the reported rash in August 1973, the Veteran did not complain of a rash or skin condition during his remaining 18 years of active service.   After carefully reviewing the service treatment records, the Board finds they do not establish that the Veteran had a rash that affected his feet or a chronic skin condition during active service.  

The Veteran reported that he was unaware of his tinea pedis until it was pointed out to him at an appointment unrelated to his current skin condition and that the doctor informed him that the condition was common among Vietnam veterans.  The Veteran stated that he had never been treated for tinea pedis.  See Statement in Support of Claim, December 2010.  In a different statement, the Veteran reported that while in service he thought tinea pedis was a "normal condition."  See VA Form 9, October 2013.  The Board finds the Veteran's lay statements are not sufficient to support a finding of an in-service occurrence.  The Veteran contends that he was either unaware of his condition or that he thought his condition was normal.  Therefore his testimony as to any observable symptomology during his time of service is not probative.  Bar, 21 Vet. App. 303.    

The Veteran underwent a VA examination in October 2011.  The VA examiner opined that it is less likely than not that the Veteran's tinea pedis is related to service because there is no evidence in his service treatment records that he was seen for tinea pedis.  The VA examiner did not address any of Veteran's lay statements; however, the Veteran admitted that he did not seek treatment for tinea pedis during his time of service and is not alleging a chronic disease during service.  Therefore, the Board finds the October 2011 VA examination probative, as it relied on sufficient facts and data, and provided a rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
  
The Veteran submitted a medical opinion from Dr. J. I. in November 2012, who stated the Veteran's "tinea pedis is as likely as not related to his military service."  See Third Party Correspondence, November 2014.  This opinion did not provide a rationale.  See Miller v. West, 11 Vet. App. 345 (1998)(finding a mere conclusion without an underlying rationale is of no probative value).  As such, it has no probative value.      

In July 2014, the Veteran submitted another medical opinion from Dr. J. I., who stated a diagnosis of dyshidrotic eczema and noted that this disorder has an unknown etiology that can affect both the hands and feet.  The doctor pointed out a "skin disturbance" in the Veteran's service treatment record dated in August 1973 and opined it was unclear as to whether or not this diagnosis is related to military service.  See Third Party Correspondence, July 2014.  This opinion is inconclusive and provides no further rationale.  Additionally, it contradicts Dr. J. I.'s prior opinion that the Veteran's tinea pedis was related to active service.  Additionally, neither opinion of Dr. J. I. address the 18 year period after the Veteran's reported rash, that did not include his feet, where the Veteran did not have any symptoms of a skin condition.  As such, the Board gives little probative weight to Dr. J.I.'s opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, the Veteran previously submitted a claim for rashes in 1992; however, within the claim he provided no indication that the rashes involved his feet.  Additionally, the Veteran did not submit a claim for his feet at that time.  At the dermatology VA examination, as a result of the claim for rashes, there was no complaints or notations within the record pertaining to a rash affecting his feet.  As a result of that claim, the Veteran is currently service-connected for seborrheic dermatitis of the face and eczema of both hands.  

The Board finds that service connection for a skin disorder, claimed as tinea pedis is not warranted.  The medical evidence does not establish a relationship between the Veteran's current diagnosis and his active service.  The VA examiner opined that it is less likely than not (less than 50 percent probability) that tinea pedis is related to active service as the Veteran was never seen for the condition during service.  Additionally, the Veteran reported not received treatment or even being aware that he had tinea pedis.  As such, the Board finds the preponderance of the evidence is against the claim and entitlement to service connection for a skin condition, claimed as tinea pedis is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitled to service connection for a skin disorder, to include tinea pedis is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


